The appeal in this cause has been submitted upon the transcript of the record, and the briefs *Page 782 
and oral arguments of counsel for the respective parties. After due consideration the Court is of the opinion that no reversible error is made to appear and the decree appealed from is hereby affirmed.
Affirmed.
WHITFIELD, P. J., and BROWN and CHAPMAN, J. J., concur.
BUFORD, J., concurs in opinion and judgment.
Chief Justice TERRELL and Justice THOMAS not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.